Citation Nr: 1316196	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  09-17 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1976 to November 1978. 

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from February 2008 rating decisions by the Milwaukee, Wisconsin, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in pertinent part declined to reopen a claim of service connection for PTSD.  The jurisdiction of the appeal has since been transferred the RO in Louisville, Kentucky.  

In a November 2012 decision, the Board determined that new and material evidence had been received to reopen the previously denied claim for entitlement to service connection for PTSD and re-characterized the underlying claim as an acquired psychiatric disorder, to include PTSD and depression.  The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board then remanded the claim for additional development.  On remand, the Board instructed that the RO (via the Appeals Management Center (AMC)) obtain the Veteran's entire service personnel records, determine if any addition development was needed, and then readjudicate the service connection claim for an acquired psychiatric disorder, to include PTSD and depression.  

The November 2012 Board decision also denied entitlement to an increased evaluation for pseudofolliculitis barbae (PFB), as well as service connection for diabetes, a liver condition, a kidney condition, a weakened immune system, multiple myeloma, pancreatitis, erectile dysfunction, peripheral neuropathy, a skin disorder other than PFB, prostate cancer, neurobehavioral symptoms, and myelodysplastic syndrome.  These decisions are final, and no question remains for consideration by the Board with respect to them.

The appeal is REMANDED to the RO via AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further remand is required to ensure compliance with the November 2012 Remand directives.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271  (1998).

The Board directed that the Veteran's entire service personnel records should be obtained and associated with the claims folder.  The Board further instructed that any necessary additional development should be performed, and then readjudicate the service connection claim for an acquired psychiatric disorder, to include PTSD and depression.  While the Veteran's service personnel records were obtained and a formal finding memorandum was made on the insufficient evidence of record to support a verified stressor, only the matter of service connection for PTSD was re-adjudicated and not the service connection claim for an acquired psychiatric disorder other than PTSD.  Instead, the AMC treated conditions other than PTSD as separate and distinct claims and referred the matter to the RO for initial adjudication.

However, as in noted above, in Clemons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed." Id.  While the RO only initially adjudicated the claim for PTSD, a review of the medical evidence of record shows that the Veteran has been diagnosed with Depression, NOS, as well as schizophrenia, personality disorder and polysubstance abuse disorder.  In light of Clemons, the Board expanded and re-characterized the Veteran's claim as a claim for service connection for an acquired psychiatric disability, to include PTSD and depression.  Further, the Board expressly instructed that following any necessary additional development that the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression be readjudicated.  The Board was explicit that this was a single claim, and the AMC acted improperly to bifurcate it.  Complicating matters further, the February 2013 supplemental statement of the case indicates that all acquired psychiatric disorders were considered, though the discussion addresses only PTSD.

The AMC indicated that additional notice or development was required in connection with the claim for conditions other than PTSD.  The Board directed that the AMC perform those tasks if they were in fact required.  If the AMC opted, as it is entitled to do, to remand the appeal to the RO for processing, then the entirety of the claim must be sent to the RO.  The Board notes, however, that December 2007 and April 2009 letters to the Veteran address service connection for PTSD and depression, respectively.  Further notice would not appear to be required.  However, in light of the AMC's actions, and to avoid confusion for the Veteran, updated notice should be provided in connection with the psychiatric claim.

On remand, the RO (via the AMC) should take the actions necessary to develop the claim for service connection for an acquired psychiatric disability, to include PTSD and depression and then readjudicate the claim prior to its return to the Board. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is required.)

1.  Contact the appellant and provide him fully compliant notice regarding a claim of service connection for an acquired psychiatric disorder, to include PTSD, depression, and any other diagnosed mental disorder, as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  That claim is one of service connection for any and all acquired psychiatric disorders.  If any of the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



